UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 8, 2017 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 8, 2017, Acorda Therapeutics, Inc. (the “Company”) entered into a settlement agreement with Apotex Corporation and Apotex Inc. (collectively “Apotex”) to resolve pending patent litigation brought by the Company against Apotex involving Ampyra® (dalfampridine) Extended-Release Tablets.The pending patent litigation was filed by the Company in the U.S. District Court for the District of Delaware in response to Apotex’s submission of an Abbreviated New Drug Application (“ANDA”) to the U.S. Food and Drug Administration (“FDA”), seeking marketing approval for a generic version of Ampyra.As a result of the settlement agreement, Apotex will be permitted to market a generic version of Ampyra in the United States at a specified date in 2025, or potentially earlier under certain circumstances.The parties will request that the Court enter a Consent Order, in which it will dismiss the Company’s litigation against Apotex referred to above.Details of the settlement are confidential, and the parties will submit the agreement to the Federal Trade Commission and the Department of Justice, as required by federal law.The settlement with Apotex does not resolve pending patent litigation brought by the Company against other parties who have submitted ANDAs to the FDA seeking marketing approval for generic versions of Ampyra.The expiration date for the Company’s latest expiring Ampyra patent listed in the FDA’s Orange Book is May 2027. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Acorda Therapeutics, Inc. February 10, 2017 By: /s/ David Lawrence Name: David Lawrence Title: Chief, Business Operations and Principal Accounting Officer
